Citation Nr: 0619939	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from May 1968 to April 1971

This appeal arises from a March 2003 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran is seeking TDIU.  Associated with the claims 
folder is a February 2002 Psychiatric Report (Employment) 
from the Department of Social Services, New York, which was 
to the effect that the veteran was not employable at that 
time.  In a December 2003 statement, a VA social worker 
opined that there was no rationale to conclude that the 
veteran was employable.  He cited the five hours a week that 
the veteran drove veterans to their medical appointments as 
therapeutic.  Because of antisocial behaviors, the veteran 
was unable to work with his peers, and could not take 
directions or supervision properly.  He was a loner and could 
not tolerate others in the workplace.  At the time of this 
statement, the veteran was service connected an in receipt of 
a 50 percent disability rating for post-traumatic stress 
disorder (PTSD), and a 20 percent rating for diabetes 
mellitus, for a combined rating of 60 percent.  

A rating action in March 2004 awarded the veteran service 
connection and assigned a 10 percent rating for hypertension, 
a 30 percent rating for diabetic nephropathy, a 
noncompensable rating for erectile dysfunction, a 10 percent 
rating for peripheral neuropathy of the right upper 
extremity, a 10 percent rating for peripheral neuropathy of 
the left upper extremity, a 10 percent rating for peripheral 
neuropathy of the right lower extremity, and a 10 percent 
rating for peripheral neuropathy of the left lower extremity.  
His combined rating for his service-connected disabilities 
was increased to 80 percent, effective April 17, 2000.  Since 
that rating action, a formal rating action regarding the TDIU 
issue has not been undertaken.  

The last VA psychiatric examination of the veteran associated 
with the claims folder was performed in April 2002.  The last 
complete physical examination of the veteran's various 
disabilities associated with the claims folder was performed 
in January 2004.  In April 2004, the file was transferred to 
the Board.  It is almost certain that the veteran has had 
ongoing treatment for his service-connected disabilities in 
the past few years.  Those records should be associated with 
the claims folder.  

Finally, it is unclear from the record whether the veteran is 
receiving Social Security Administration (SSA) disability 
benefits.  This should be determined by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
inquire if he has applied for, or is in 
receipt of SSA disability benefits.  If 
the response is in the affirmative, the 
RO is to obtain from the SSA the records 
pertinent to the appellant's claim for 
SSA disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or non-VA that treated the veteran for 
his service-connected disabilities since 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the psychiatrist. 

The report should also include an opinion 
and discussion regarding the severity or 
duration of the PTSD symptoms.  A Global 
Assessment of Functioning Scale Score is 
to be provided.  To the extent that any 
unrelated mental disabilities are 
present, the examiner should attempt to 
differentiate symptomatology attributable 
to those disabilities or to the service- 
connected PTSD.  The psychiatrist is to 
indicate to what extent, if any, the PTSD 
impact on the veteran's ability to obtain 
and maintain substantially gainful 
employment.  Any opinion expressed must 
be accompanied by a complete rationale.  
If possible, in the opinion provided, the 
examiner is requested to indicate which 
of the following (a, b, or c) best 
describes the degree of impairment caused 
solely by the PTSD:

(a) occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory; impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
and difficulty in establishing or 
maintaining effective work and social 
relationships; or,

(b) occupational and social impairment 
with deficiencies in most areas, such  
as work, school, family relations, 
judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or,

(c) total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation or 
own name.

5.  The veteran should be afforded a VA 
endocrinology examination to assess the 
severity of the service connected 
diabetes mellitus and all associated 
disabilities, including hypertension, 
diabetic nephropathy, diabetic neuropathy 
of all four extremities, and erectile 
dysfunction.  The claims folder should be 
made available to the physician for 
review before the examination.  The 
physician is to indicate to what extent 
the veteran's service connected diabetes 
mellitus and all associated disabilities 
impact his ability to obtain and maintain 
substantially gainful employment.  If the 
physician finds it necessary to refer the 
veteran to other medical specialists for 
their opinions regarding any of the 
disabilities, this is to be accomplished 
before any further rating actions are 
undertaken.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



